DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites the limitation "said positive displacement motor" in line 23.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruttley et al. 20160138353.
Referring to claim 1, Ruttley discloses a casing section mill, comprising: an elongated main body (20) having upper and lower ends and a central bore (26) through an uphole section thereof, said main body further comprising a pair of elongated cutouts ( areas  where stabilizers 90 are located) extending to a position proximal said lower end; a piston (62) slidably disposed in said central bore, said piston movable in response to fluid flow through said central bore of said main body; a pair of blades (40) rotatably disposed in said main body, said blades comprising heel sections, wherein said piston bears on said heel sections in response to fluid passage through said bore of said main body, moving said blades from a first, retracted position to a second, 
Referring to claim 2, Ruttley discloses said blades (40)  comprise elongated cutters having multiple hardened inserts (see fig. 6, at 50) therein.
Referring to claim 3, Ruttley discloses said stabilizer inserts (90) comprise elongated inserts with an upper end positioned proximal said blades when said blades are in their first, retracted position, and a lower end extending substantially to a lower or downhole end of same main body, and wherein said lower end of said stabilizer inserts comprise tapered profiles to aid in movement downhole in a wellbore (see fig. 6, profile of stabilizers is tapered at the ends).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruttley et al. 20160138353 in view of Bruce 5988272.
Referring to claim 4, Ruttley discloses an assembly for milling casing in a wellbore, comprising: a drillstring comprising a bottomhole assembly, said bottomhole assembly comprising: a casing section mill ( 10), said casing section mill comprising: an elongated main body (20) 5having upper and lower ends and a central bore (26) therethrough, said main body further comprising a plurality of elongated cutouts (where stabilizers 90 are located ) extending to a position proximal said lower end; a piston (62) slidably disposed in said central bore, said piston movable in response to fluid flow through said central bore of said main body; a pair of blades (40) rotatably disposed in said main body, said blades comprising heel 10sections, wherein said piston bears on said heel sections in response to fluid passage through said bore of said main body, moving said blades from a first, retracted position to a second, extended position to engage a casing string for cutting or milling (see paragraph 0019); a plurality of stabilizer inserts (90) removably mounted in a lower or downhole portion of said elongated cutouts, in a downhole direction from said blades, said stabilizer inserts 15sized to yield an outer diameter across said mounted stabilizer inserts substantially equal to the inner drift diameter of the casing string being cut or milled ( see paragraph 0028, stabilizers come into contact or near contact with casing wall). Ruttley discloses the section mill rotates ( see paragraph 0028) but does not disclose a positive displacement motor.  Bruce teaches a positive displacement motor (6) located in an uphole position from a mill (9) where the rotation of the motor causing rotation of the mill (see col. 4, lines 14-18).  As 
Referring to claim 5, Ruttley discloses said stabilizer inserts (90) comprise elongated inserts with an upper end positioned proximal said blades when said blades are in their first, retracted position, and a lower end extending substantially to a lower or downhole end of same main body, and wherein said lower end of said stabilizer inserts comprise tapered profiles to aid in movement downhole in a wellbore (see fig. 6, profile of stabilizers is tapered at the ends).
Referring to claim 6, Ruttley discloses a method of milling comprising providing a casing section mill, comprising: an elongated main body (20) having upper and lower ends and a central bore (26) through an uphole section thereof, said main body further comprising a pair of elongated cutouts ( areas  where stabilizers 90 are located) extending to a position proximal said lower end; a piston (62) slidably disposed in said central bore, said piston movable in response to fluid flow through said central bore of said main body; a pair of blades (40) rotatably disposed in said main body, said blades comprising heel sections, wherein said piston bears on said heel sections in response to fluid passage through said bore of said main body, moving said blades from a first, retracted position to a second, extended position to engage a casing string for cutting or milling (see paragraph 0019, piston bears on heel portions of blades to extend blades 40); a plurality of stabilizer   inserts (90) removably mounted in a lower or downhole portion of said elongated cutouts, in a downhole direction from said blades, said 
Referring to claim 7, Ruttley does not specifically disclose rotating said drillstring from the surface, resulting in a rotational speed of said casing 5section mill from the combination of said positive displacement motor and said drillstring rotation. Bruce .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruttley et al. 20160138353 in view of Bruce 5988272 as applied to claim 7 and further in view of Adetola et al. 20190136685.
Referring to claim 8, Ruttley, as modified by Bruce does not disclose monitoring torque readings of the drill string.  Adetola teaches monitoring torque readings of the drillstring (see paragraph 0014, torque sensor S2 associated with drill string provides torque information).  AS it would be advantageous to ensure there are no issues with the drill string such as twisting, it would be obvious to one of ordinary sill in the art further modify the method disclosed by Ruttley, as modified by Bruce, to monitor torque readings of the drill string in view of the teachings of Adetola.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Medders et al. 2899000 teaches a casing mill with blades and stabilizer inserts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.